Citation Nr: 1242403	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2003 through November 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in May 2010, and a substantive appeal was timely received in August 2010.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has TBI.


CONCLUSION OF LAW

TBI was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(b) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in July 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records and lay statements have been associated with the record. 

Additionally, the Veteran was afforded VA examinations with in July 2008 and February 2010 (with neuropsychological testing completed in March 2010).  

In April 2011, VA requested a medical and etiological opinion based on the medical evidence of record with respect to the Veteran's TBI claim.  The Board finds that the February/March 2010 VA examination is fully adequate as the VA examiner reviewed the Veteran's claims folder, examined the Veteran, considered the Veteran's self-reported symptomatology, performed numerous relevant tests, and provided a medical opinion that is consistent with the rest of the evidence of record.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles and Theories of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date). 

Analysis

The Veteran contends that he has TBI as he has constant and severe headaches and sleep problems due to active service since February 2005 when he was exposure to IED blasts in Iraq.  The Veteran's DD Form 214 shows that he is a recipient of the Combat Action Ribbon and he has been deployed to Iraq and several parts of Asia during service.

Service treatment records reveal that the Veteran was exposed to five IED blasts in Iraq.

On a May 2004 pre-deployment health assessment form, prior to deployment to Iraq, the Veteran indicated that he was in good health and was without any complaints of health issues.  On a February 2005 post deployment health assessment form, the Veteran indicated that his health was very good and he did not note any complaints of health issues.  

On a November 2005 pre-deployment health assessment form, prior to deployment to Asia, the Veteran indicated that his health was good and he had no health complaints at this time.  Upon returning from Asia in June 2006, the Veteran, on a post deployment health assessment form, indicated that he developed the following symptoms during this deployment: back pain, numbness or tingling in hands or feet, difficulty remembering, and ringing of the ears.  The Veteran reported that his health was fair, but also indicated that he did not have any medical or dental problems that developed during this deployment.  The Veteran indicated that he may have some mental health issues as a result of this deployment.  The reviewing officer indicated a referral for anger management training.  

On a July 2006 post deployment health assessment supplemental injury questionnaire, the Veteran indicated that while deployed in Japan, he did not sustain any injuries.

On a December 2006 pre-deployment health assessment form, the Veteran indicated that his present health was very good and that he was without any medical problems or concerns prior to his deployment to Asia.  

Upon separation from service in September 2007, the Veteran reported that his health has gotten worse.  He noted, among other things, having frequent or severe headaches, a head injury, memory loss or amnesia, sleep troubles, and numbness/tingling in the upper extremities.  The Veteran further explained that, among other things, he experiences numbness in his extremities while sleeping, headaches on and off throughout the week, trouble sleeping for longer than three hours at a time, and he listed that he had sustained blast injuries from IEDs in February 2005.  Upon separation examination, there was nothing indicating treatment for or a diagnosis of TBI.  The examiner's elaborative summary acknowledged the exposure to five IED blasts in Iraq; however, it appears that the examiner linked this exposure to possible audiological issues, such as tinnitus, as an audiology follow-up was recommended.  With respect to the Veteran's contentions of sleep difficulty and numbness in both upper and lower extremities, the examiner noted that these conditions were seen in Okinawa, Japan, but no specific care was undertaken.  The examiner recommended a follow-up with VA for these issues.  

Although there is a report of exposure to IED blasts in service and complaints of headaches and insomnia upon separation from service, no permanent residual or chronic disability is shown by the service treatment records.

Post-service, the Veteran reported on the TBI questionnaire in July 2008 that he has headaches, hearing issues, insomnia, and sleeping problems.  Upon VA examination in July 2008, the Veteran complained of TBI but denied having been diagnosed or treated for TBI in the past.  He reported that he felt soreness in his neck following exposure to the IEDs during service.  The Veteran denied any head injury, loss of consciousness, or memory loss.  The examination's findings revealed normal cranial nerve results.  The examiner noted that TBI was not found.  

A CT head scan at the VA medical clinic revealed results in November 2008 which were classified as normal.  

VA medical records in May 2009 (TBI screening) revealed that the Veteran denied experiencing any TBI related events during deployment.  

The Veteran was afforded another VA examination in February 2010 for evaluating the brain and spinal cord.  The Veteran provided a self-reported history of his symptomatology, to include headaches and sleep difficulties, and the circumstances surrounding the IED blasts.  The Veteran did not report a history of dizziness, vertigo, balance problems, seizures, coordination difficulty, numbness, paresthesias, paralysis, mobility problems, fatigue, psychiatric problems, memory loss, cognitive problems, neurobehavioral problems, speech difficulty, or cranial nerve dysfunction.  The examiner performed a physical examination to include a detailed motor examination and noted no impairments with respect to TBI.  The examiner reviewed the CT scan of the brain and read the results as normal.  

In connection with the February 2010 VA examination, neuropsychological testing was performed on March 2010 to evaluate for TBI.  Various tests associated with the assessment of TBI impairment for memory, attention, concentration, executive functioning, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, and mental competency did not show any residual impairments due to a TBI.  There was evidence of an increased potential for displaying rigid behavior and attitudes, and the Veteran was encouraged to seek consultation with the VA Mental Health Service if he was experiencing stress or adjustment problems.

The examiner reviewed the service treatment records and claims file and did not note any treatment or past diagnosis for TBI during service.  The examiner concluded that there was no evidence showing TBI at the present time.  Tension headache and dyssomnia were not secondary to TBI.  

In April 2011, VA sought a medical opinion as to whether TBI is due to or a result of the Veteran's service.  The medical professional considered all pertinent evidence to include service treatment records, post service medical records, and the Veteran's reports of symptomatology.  The final medical opinion was that TBI was not caused by or a result of service as there is no diagnosis of TBI in service.  There were no reported head injuries, concussions, nor were there TBI symptoms noted during service.

Thus, as explained above, the service treatment records and the post service medical records show that the Veteran does not have a diagnosis of TBI.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the Veteran has current subjective complaints that have not been attributed to a clinical diagnosis or an underlying disability and as such, do not constitute a disability for compensation purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted).  In the absence of a chronic pathological process associated with the Veteran's neuropsychological complaints following service, there is no reasonable basis to establish service connection for TBI.

While the Veteran is competent to describe symptoms, as a layperson, he has not shown that he has specialized training sufficient to render a diagnosis for or determine the etiology of his neuropsychological complaints as such requires medical testing and expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the Board finds the VA examiners and VA physicians' findings to be of greater probative value in this regard. 

Accordingly, in the absence of objective evidence of a current disability during the period of the claim, service connection for TBI is not warranted on any basis and must be denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board also observes that service connection has been granted for a left knee disability, evaluated as 10 percent disabling; mid and lower back strain, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; asthma, evaluated as 10 percent disabling; tension headaches, evaluated as 10 percent disabling; and right ear hearing loss, evaluated as noncompensable. The combined rating is 40 percent.


ORDER

Service connection for TBI is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


